                E-FILED 2020 APR 24 4:06 PM WEBSTER - CLERK OF DISTRICT COURT




          COMES NOW the Plaintiff, White Transfer and Storage Co., and in support of its

Petition against the Defendant QBE Americas, Inc. aka and/or dba Regent Insurance Company,

states as follows:

                                  PARTIES AND JURISDICTION

          1.                                                         Transfer

               authorized to do business in the State of Iowa with its principal place of business

located in Fort Dodge, Webster County, Iowa.

          2.     Defendant QBE Americas, Inc. also known as and/or doing business as Regent

                                                  Corporation authorized to do and conducting

business in the State of Iowa.

          3.     Regent provides property and casualty insurance and services to the general

public.

          4.     The events that give rise to this action occurred and the contract at issue was

executed in Fort Dodge, Webster County, Iowa, and venue is appropriate in the Iowa District

Court for Webster County.




      Case 3:20-cv-03016-LRR-MAR Document 3 Filed 05/06/20 Page 1 of 13
             E-FILED 2020 APR 24 4:06 PM WEBSTER - CLERK OF DISTRICT COURT




       5.      Regent issued a comprehensive insurance policy to White Transfer, Policy

number CCI1142954, with effective dates of coverage from July 1, 2016 - July 1, 2017,

hereinafter referred to as "Policy".

       6.      That the Policy insured, in part two buildings owned by White Transfer and

located in Fort Dodge, Iowa, known as       Blue and

       7.      On or about May 16, 2017 and May 17, 2017 a windstorm occurred at the

location of White Transfer and Storage in Fort Dodge, Iowa.

       8.      The May 17, 2017 straight-line wind storm caused extensive damage throughout

Fort Dodge, Iowa and necessitated a disaster area declaration for Webster County.

       9.      That wind damage on the buildings is a peril insured against under the terms of

the Policy described herein.

       10.     As a result of the windstorm, in October 2017, White Transfer experienced leaks

from heavy rains.

       11.     Upon experiencing the leaks, on October 17, 2017, White Transfer emailed its

insurance agent requesting an adjuster to come inspect the roofs for damage.

       12.     3 minutes later the insurance agent responded by asking if White Transfer

believed this damage was caused by the severe wind storm in May 2017.

       13.                                                                       White

                                                         loss submitted as May 17, 2017 and the

claim for wind damage to the roof of the main warehouse at FD location

       14.     Notwithstanding the fact that the October 18, 2017 Claim was made for wind

damage from the May 2017 wind storm, for some reason, Regent retained Mr. Thomas Walstrom




      Case 3:20-cv-03016-LRR-MAR Document 3 Filed 05/06/20 Page 2 of 13
             E-FILED 2020 APR 24 4:06 PM WEBSTER - CLERK OF DISTRICT COURT




   buildings at the property had sustained hail damage

       15.     In fact, Mr. Walstrom states in his report that he did not actually investigate the

property for wind damage

       16.     Notwithstanding that a Claim had been made 13 months earlier and White

Transfer had two buildings with roofs that need replaced, Regent failed to even inspect the roof

for wind damage for more than a year after the Claim was reported.

       17.     By August 1, 2018, Regent had yet to even inspect the roof for wind damage, let

                                                that was reported 10 months earlier.

       18.     Therefore, on August 1, 2018, White Transfer demanded an appraisal under the



                                       No. 2 APPRAISAL
               If we and you disagree on the value of the property or the amount of loss, either
               may make written demand for an appraisal of the loss. In this event each party will
               select a competent and impartial appraiser. The two appraisers will select an
               umpire. If they cannot agree, either may request that selection be made by a Judge
               of a Court having jurisdiction. The appraisers will state separately the value of the
               property and the value of the loss. If they fail to agree they will submit their
               differences to the umpire. A decision agreed upon by any two will be binding.
               Each party will:

               a.     Pay its chosen appraiser, and;

               b.     Bare the other expenses of the appraisal and umpire equally. If there is an
               appraisal, we will still retain a right to deny the claim.

       19.     That Regent selected as their appraiser, Chad Davis, of Urbandale, Iowa.

       20.     That White Transfer selected Tom Irmiter of St. Paul, Minnesota, as its appraiser.

       21.     That Mr. Davis and Mr. Irmiter could not agree upon an umpire so October 18,

2018, White Transfer filed a Petition for the appointment of an umpire in Iowa District Court of

Webster County pursuant to said Policy provision.




      Case 3:20-cv-03016-LRR-MAR Document 3 Filed 05/06/20 Page 3 of 13
             E-FILED 2020 APR 24 4:06 PM WEBSTER - CLERK OF DISTRICT COURT




               In its Petition to the Dis

      5/17/2017, a hail and wind storm struck the Premises and the surrounding area, causing




       23.     At the time, it seemed odd to White Transfer that Regent did not have enough

information to admit this statement in its Answer, but it turns out, that despite the Claim being

submitted a year earlier, Regent had not even investigated the property for wind damage at the



       24.     In its

                                                      for the appraisal hearing.

       25.      The Webster County District Court ultimately entered an Order appointing

Michael Streit of Des Moines, Iowa as the umpire.

       26.     In early November 2018, Regent finally had its engineer, Mr. Walstrom, investigate

                                             for the first time.

       27.     On November 12, 2018, Regent sent a reservation of rights letter to White Transfer

                                                                                              raised

concerns over timely reporting of the loss and possible damage that predated the Regent Insurance



       28.     Mr. Walstrom then, in a matter of four months, issues two different reports from

his early November 2018 investigation of the property.

       29.     In Mr. Wa

          about the timing of the claim reporting or his ability to investigate or render opinions,




      Case 3:20-cv-03016-LRR-MAR Document 3 Filed 05/06/20 Page 4 of 13
                E-FILED 2020 APR 24 4:06 PM WEBSTER - CLERK OF DISTRICT COURT




                    I



          31.       Without yet issuing a denial letter to White Transfer or providing a copy of Mr.

                        to White Transfer, for some reason, Mr. Walstrom issues a new report dated

May 30, 2019.

          32.       Interestingly, Mr. Walstrom issues a new report without any additional site visits

or inspections since his previous report.

          33.       In this new report, dated May 30, 2019, Mr. Walstrom opines, unlike the first report,




          34.       Coincidentally, these newly identified causes of the damages in the May 30, 2019

report,

          35.

     19, 2019 denial letter to White Transfer and are the same excluded perils which are argued

by Regent at the appraisal hearing as a claimed basis to



          36.                                              White Transfer did not include timing of the

reporting of the Claim as a basis for the denial; t

             that were described in the November 12, 2018 reservation of rights letter, are now not

mentioned in this June 19, 2019 denial letter.

          37.

          report.




      Case 3:20-cv-03016-LRR-MAR Document 3 Filed 05/06/20 Page 5 of 13
             E-FILED 2020 APR 24 4:06 PM WEBSTER - CLERK OF DISTRICT COURT




                         new expert is the same James Tomitech that Regent proposed to the

                                                                 and                  umpire for the

appraisal hearing.

       39.     In his July 18, 2019 report and ultimately at the appraisal hearing, Mr. Tometich,

who investigated the property 20 months after White Transfer reported the wind damage claim,

opined that there was no wind damage to the roofs and did not qualify or limit his findings and

conclusions about the timing of the Claim reporting or state that it in any way affected his ability

to investigate the Claim or render opinions.

       40.     Throughout this entire timeline, White Transfer retained one expert, Brian Johnson,

who issued one report, dated June 17, 2019, which opined that the buildings sustained wind

damage.

       41.     That on September 13, 2019 the appraisers and the umpire held an appraisal



       42.     At the appraisal hearing, the appraisal panel received these reports, heard the

testimony for these opinions, and considered and rejected each of the possible causes of the loss

                                                                  and found that wind was the cause

of the damage to the roofs of Big Blue and Wheatbelt.

       43.                                                      experts ever claimed that the timing

                                               affected or limited their opinions or their abilities to

review the roof and come up with their determination that there was no wind damage.

       44.     Regent was represented at the appraisal hearing by its appraiser, Chad Davis, who

was present throughout the entirety of the hearing.




      Case 3:20-cv-03016-LRR-MAR Document 3 Filed 05/06/20 Page 6 of 13
             E-FILED 2020 APR 24 4:06 PM WEBSTER - CLERK OF DISTRICT COURT




               Prior to the final submission of the matter, Chad Davis

               submitted his position statement to umpire Streit making clear that this appraisal

process would determine both the monetary amount of the loss and the cause of loss and that

those determinations were legally binding on the parties:

                                                                          the metal roofs of the



          determine what the wind damages are and how they should be repaired, as well as, the

       total Replacement Cost Value and Actual Cash Value of these damages. I am attaching

       Walnut Creek Townhome Association v. Depositors Insurance Company for your review,

       as it shows the importance of this appraisal panel determining the factual cause and

       monetary amount                            as our findings are legally binding. We, the

       panel, do set the causation of this loss and we need to determine if wind did in fact

       damage these buildings

       46.     On October 14, 2019 Regent received notice that Mr. Irmiter and Mr. Streit

agreed to an appraisal award as described below

        Description                  Replacement Cash Value              Actual Cash Value

        Item 1: Structure Big                     $ 1,182,919.71                  $ 413,992.18
        Blue

        Item 2: Structure 2                       $ 108,253.63                    $ 37,888.77

        Content Manipulation                      $         100.00                $ 100,000.00

        TOTAL                                     $ 1,391,088.42                  $ 551,880.95


       47.     The Appraisal Award also awarded the sum of $745,084.92 which should be paid

at the time of the enforcement of building codes requiring replacement of insulation.

       48.     That the loss payment provision of the Policy provides in pertinent part:



      Case 3:20-cv-03016-LRR-MAR Document 3 Filed 05/06/20 Page 7 of 13
                         2020 APR 24 4:06 PM WEBSTER - CLERK OF DISTRICT COURT




                          We will pay for covered loss or damage within 30 days after we receive the

                  sworn proof of loss, if you have complied with all the terms of this coverage part,

                  and:

                          1.      We have reached an agreement with you on the amount of loss; or

                          2.      An appraisal award has been made.

         49.      Despite receipt of the loss and previously representing to the appraisal umpire that

                                           in breach and direct violation of the terms of the Policy,

Regent has failed and refused to pay any portion of the Appraisal Award to White Transfer.

         50.      In addition to having knowledge of the appraisal hearing through its appraiser

Chad Davis, on December 17, 2019 Regent was provided a sworn statement from Mr. Irmiter

and on January 10, 2020, Regent was provided a sworn statement from Mr. Streit indicating that

the Appraisal Award was for wind damage only and that during the appraisal process they

considered and eliminated the following causes:

               a. Wear and tear

               b. Settling, cracking, shrinking or expansion

               c. Faulty, inadequate or defective design workmanship specifications, repairs or

                  construction.

         51.      In addition, Regent has been advised by Mr. Irmiter and Mr. Streit, as evidenced

by the Appraisal Award executed by both, that damage to the Wheatbelt building caused by the

wind was in the amount of $108,253.63, for replacement cash value and $37,888.77 actual cash

value.

         52.      Regent recklessly continues to deny payment of the Appraisal Award on the




         Case 3:20-cv-03016-LRR-MAR Document 3 Filed 05/06/20 Page 8 of 13
               E-FILED 2020 APR 24 4:06 PM WEBSTER - CLERK OF DISTRICT COURT




               having knowledge that the Appraisal Award was for wind only and that the

appraisal process considered and eliminated each of the causes of loss claimed by Regent.

        53.     On November 7, 2019, Regent filed a declaratory judgment action in the Northern

District of Iowa Central Division contending that the Policy does not provide coverage for White



        (i)    The Policy does not provide coverage for wear and tear; settling, cracking,

               shrinking or expansion, and faulty, inadequate or defective design specifications

               and workmanship repair, construction, renovation, remodeling, grading,

               compaction.

        (ii)



        (iii) The increased cost of construction coverage may not apply to the damages in the

               appraisal award for insulation for Big Blue or, if it does, it limits the amount of

               coverage to $300,000.

        (iv)



        (v)    White Transfer failed to comply with all conditions precedent to coverage by timely



        54.     None of the reasons stated in this declaratory judgment action provide a

reasonable basis for Regent to deny payment.

        55.     The reasons stated above in (i) and (ii) were all heard, considered, and rejected at

the appraisal hearing and therefore there is no reasonable basis to withhold payment due to the

reasons in sections (i) and (ii).




       Case 3:20-cv-03016-LRR-MAR Document 3 Filed 05/06/20 Page 9 of 13
                E-FILED 2020 APR 24 4:06 PM WEBSTER - CLERK OF DISTRICT COURT




                 The increased cost of construction provision listed above in section (iii) concerns

the Appraisal A                     the additional sum of $745,084.92 that was to be paid at the

time of enforcement of building codes requiring insulation.

          57.    White Transfer admitted and agrees with Regent on section (iii) that the additional

cost of construction provision limits that award amount from $745,084.92 to $300,000 and

therefore there is no reasonable basis for Regent to withhold payment due to the reason in section

(iii).

          58.    In the above section (iv), Regent asserts that the Policy does not provide coverage

for any hail damage to the metal roofs, to which no part of the Appraisal Award provided any

coverage for hail damage nor was hail damage ever argued at the appraisal hearing by either

White Transfer or Regent and therefore this is no reasonable basis for Regent to withhold

payment due to the reason in section (iv).

          59.    Finally, in section (v) above, after an unfavorable Appraisal Award, Regent for

the first time asserts that White Transfer failed to timely report its claim and thereby prejudiced

                                              or reasonable basis to make this claim.

          60.    When Regent initially denied White               Claim they did not list as a reason

any failure on White Transfer to timely report the Claim, nor did they indicate that they were

prejudiced by an untimely reporting.

          61.    In fact, at the appraisal hearing, Regent submitted evidence from two separate

                                                     and issued conclusive determinations on their

opinions as to the cause of the loss without any qualification that a delay in reporting affected

their investigation, their ability to review the Claim, or their ability to render opinions.




         Case 3:20-cv-03016-LRR-MAR Document 3 Filed 05/06/20 Page 10 of 13
             E-FILED 2020 APR 24 4:06 PM WEBSTER - CLERK OF DISTRICT COURT




               There is simply no reasonable basis to withhold payment due to the reason in

section (v) because there is no evidence of delay nor any evidence of any prejudice from the



       63.                                                              an attempt to set aside the

Appraisal Award based on the very same causes of loss contentions that Regent unsuccessfully

argued at the appraisal hearing despite the terms of their own Policy and clear Iowa law, which

                                                 to the umpire prior to the Appraisal Award,



        binding on the parties.

       64.     Throughout this entire, years long, process, White Transfer continues to possess

two buildings, Big Blue and Wheatbelt, which have leaking roofs in need of replacement.

                         FIRST CAUSE OF ACTION               BAD FAITH

       65.     Plaintiff restates and incorporates by this reference the allegations set out in

paragraphs 1 through 64 as if fully set out herein.

       66.     Regent acted in bad faith and in wanton disregard of White Transfer

   manner in which it investigated and handled the Claim as set out herein.

       67.                        and inactions demonstrate an indifference to or disregard of the

interests of White Transfer.

       68.     Regent failed to conduct a fair, prompt, and thorough investigation of White



       69.     In material breach of their own Policy and in direct contraction of clear Iowa

precedent and their own representative                      Appraisal A

                                                                               filed the declaratory




      Case 3:20-cv-03016-LRR-MAR Document 3 Filed 05/06/20 Page 11 of 13
               E-FILED 2020 APR 24 4:06 PM WEBSTER - CLERK OF DISTRICT COURT




           action and continues to refuse to pay White Transfer any portion of the Appraisal

Award.

         70.    Regent is knowingly and intentionally withholding payment of the Appraisal

Award from White Transfer.

         71.    Regent has no reasonable basis for denying the payment of the Claim under the

Policy after the Appraisal Award.

         72.    Regent knows or recklessly disregarded the lack of a reasonable basis for

continuing to deny payment.

         73.    As a result, White Transfer has incurred and continues to incur damages,

including, without limitation, attorney fees.

         74.              actions constitute bad faith, a willful and wanton disregard of White

Transfer                              Transfer to an award of punitive damages.

                 SECOND CAUSE OF ACTION                BREACH OF CONTRACT

         75.    Plaintiff restates and incorporates by this reference the allegations set out in

paragraphs 1 through 74 as if fully set out herein.

         76.    White Transfer has demanded payment for the entire loss as a result of the May

2017 wind storm.

         77.    A wind storm such as the one in May 2017 is a covered peril under the Policy.

         78.    The wind storm of May 2017 was conclusively determined to be the cause of

White Transfer              pursuant to the appraisal process set forth in the Policy.

         79.    The damages are in the amount of $1,691,088.42.

         80.              failure and refusal to pay the damages required under the Policy is a

material breach of the contract.




      Case 3:20-cv-03016-LRR-MAR Document 3 Filed 05/06/20 Page 12 of 13
             E-FILED 2020 APR 24 4:06 PM WEBSTER - CLERK OF DISTRICT COURT




               As a direct and proximate result of the breach, White Transfer is damaged in the

amount of at least $1,691,088.42, plus interest.

        WHEREFORE the Plaintiff, White Transfer prays for judgment in its favor and against

the Defendant, Regent in an amount that will fully and completely compensate White Transfer for

all of its damages sustained as a result of the           bad faith and breach of contract in the

amount of at least $1,691,088.42, together with costs and interest as allowed by law, punitive

damages, reasonable attorney fees as well as all other relief as the Court deems just and equitable

in the premises.



                                        JURY DEMAND

        COMES NOW the Plaintiff and hereby demands a trial by jury in all aspects of this

Petition.

                                                     WHITE TRANSFER AND STORAGE
                                                     CO., Plaintiff,

                                                   By: /s/ Mark R. Crimmins
                                                      Mark R. Crimmins, AT0001874
                                                      CRIMMINS & KEHM LAW FIRM
                                                      706 First Avenue North
                                                      Fort Dodge, Iowa 50501
                                                      Telephone: 515-573-2191
                                                      Facsimile: 515-573-2192
                                                      crimminslaw@frontier.com
                                                      Attorneys for Plaintiff

                                                   By: /s/ Ryan A. Kehm
                                                      Ryan A. Kehm, AT0011459
                                                      CRIMMINS & KEHM LAW FIRM
                                                      706 First Avenue North
                                                      Fort Dodge, Iowa 50501
                                                      Telephone: 515-573-2191
                                                      Facsimile: 515-573-2192
                                                      crimminslaw@frontier.com
                                                      Attorneys for Plaintiff




      Case 3:20-cv-03016-LRR-MAR Document 3 Filed 05/06/20 Page 13 of 13
